 
 
Exhibit 10.3
 
 
 
[lake_ex103000.jpg]
 
 
 
PLEDGE AGREEMENT
 
1. GRANT OF SECURITY INTEREST/DELIVERY OF CERTIFICATES.
 
(a)           The undersigned Lakeland Industries, Inc., a Delaware corporation
("Pledgor") hereby irrevocably and unconditionally grants security interest in,
a lien upon and the right of set-off against, and assigns and transfers to Bank
of America, N.A. and its successors and assigns (collectively, "Bank") all
property referred to in Exhibit A attached hereto and incorporated herein, as
hereafter amended or supplemented from time to time (the "Collateral"). The
parties hereto expressly agree that all rights, assets and property at any time
held in or credited to any securities account constituting Collateral shall be
treated as financial assets as defined in the Uniform Commercial Code as in
effect in any applicable state (the “UCC”). Notwithstanding the foregoing, the
Collateral shall not include any voting stock of any direct subsidiary of any
Pledgor that is a controlled foreign corporation (as defined in Section 957 of
the Internal Revenue Code (a "CFC")) in excess of 65% of the total combined
voting power of all classes of stock of such CFC that are entitled to vote
(within the meaning of Section 1.956-2(c)(2) of the Treasury Regulations).
 
(b)           Pledgor certifies that except as indicated on Exhibit A hereto,
the Borrower’s ownership of the Collateral is not evidenced by certificates.
Pledgor further certifies that all certificates evidencing the Collateral have
been delivered to Lender except for the certificates evidencing Pledor’s
ownership of the following entities: (i) Industrias Lakeland S.A. de C.V., (ii)
Lakeland Protective Wear Inc., (iii) Lakeland Industries Australis Pty Limited,
and (iv) Migliara, S.A. (collectively, the “Post-Closing Certificates”). Pledgor
shall deliver the Post Closing Certificates and any related stock powers
requested by Lender to Lender by July 18, 2020 (the “Post-Closing Deadline”).
Pledgor’s failure to deliver the Post-Closing Certificates and any related stock
powers requested by Lender on or prior to the Post-Closing Deadline shall
constitute an Event of Default hereunder.
 
2. INDEBTEDNESS.
 
(a) The Collateral secures and will secure all Indebtedness of Pledgor to Bank.
Each person or entity obligated under any Indebtedness is sometimes referred to
in this Agreement as a “Debtor.”
 
(b) "Indebtedness" means:
 
(i) all debts, obligations or liabilities, of every kind or character of Pledgor
to Bank, now or hereafter existing or incurred, whether absolute or contingent,
primary or secondary, secured or unsecured, joint or several, voluntary or
involuntary, due or not due, or incurred directly or indirectly or acquired by
Bank by assignment or otherwise; including interest accruing after commencement
of any insolvency, reorganization or like proceeding relating to Pledgor,
whether or not allowed in such proceeding and further including all debt,
obligations or liabilities arising under or incurred in connection with any and
all letters of credit issued by Bank for the account of Pledgor or at the
request of Pledgor and any reimbursement, indemnity or similar agreements given
by Pledgor to Bank in connection therewith,
 
(ii) all debts, obligations or liabilities arising pursuant to any agreement
between Pledgor and Bank or any affiliate of Bank now existing or hereafter
entered into, which provides for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, securities puts, calls, collars,
options or forwards or any combination of, or option with respect to, these or
similar transactions (each a "Hedge Transaction”) other than Excluded Hedge
Obligations.
 
Pledge Agreement
1

 
 

“Excluded Hedge Obligations” shall mean any obligations arising under any Hedge
Transaction to which Pledgor is not party if, and to the extent that, the grant
by such Pledgor of a security interest in the Collateral to Bank to secure such
obligations under such Hedge Transaction would violate the Commodity Exchange
Act by virtue of such Pledgor’s failure to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act as of the date required
thereunder with respect to such security interest. “Commodity Exchange Act”
means 7 U.S.C. Section 1 et seq., as amended from time to time, any successor
statute, and any rules, regulations and orders applicable thereto;
 
(iii) all obligations and liabilities of Pledgor to Bank hereunder, and
 
(iv) all costs, attorneys’ fees and expenses incurred by Bank in connection with
the collection or enforcement of any of the above.
 
3. PLEDGOR'S COVENANTS, REPRESENTATIONS AND WARRANTIES. Pledgor covenants,
represents and warrants that unless compliance is waived by Bank in writing:
 
(a) Pledgor is the legal and beneficial owner of all the Collateral free and
clear of any and all liens, encumbrances, or interests of any third parties
other than the security interest of Bank, and will keep the Collateral free of
all liens, claims, security interests and encumbrances of any kind or nature,
whether voluntary or involuntary, except the security interest of Bank.
 
(b) Pledgor shall, at Pledgor’s expense, take all actions necessary or advisable
from time to time to maintain the first priority and perfection of the security
interest of Bank in the Collateral and shall not take any actions that would
alter, impair or eliminate said priority or perfection.
 
(c) Pledgor agrees to pay prior to delinquency all taxes, charges, liens and
assessments against the Collateral, and upon the failure of Pledgor to do so,
Bank at its option may pay any of them and shall be the sole judge of the
legality or validity thereof and the amount necessary to discharge the same.
 
(d) If any of the Collateral is margin stock as defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System of the
United States (“FRB”), Pledgor will provide Bank a properly executed Form U-1
Purpose Statement. Bank and Pledgor will comply with the requirements and
restrictions imposed by Regulation U.
 
(e) Pledgor’s exact legal name is correctly set forth on the signature page
hereof. Pledgor will notify Bank in writing at least 30 days prior to any change
in Pledgor's name or identity.
 
(f) If Pledgor is an Individual, Pledgor resides and has for the four month
period preceding the date hereof resided, or if Pledgor is not an individual,
Pledgor's chief executive office is, and has been for the four-month period
preceding the date hereof (or, if less, the entire period of the existence of
Pledgor) located, in the state specified on the signature page hereof. In
addition, if Pledgor is not an Individual, Pledgor is an organization of the
type and (if not an individual or other unregistered entity), is incorporated in
or organized under the laws of the state specified on such signature page.
Pledgor shall give Bank at least thirty (30) days notice before changing the
location of its residence or its chief executive office, type of organization,
business structure or state of incorporation or organization.
 
(g) If Pledgor is not an individual, Pledgor’s organizational identification
number, if any, assigned by its state of incorporation or organization is
correctly set forth on the signature page hereof. Pledgor shall promptly notify
Bank (i) of any change of its organizational identification number, or (ii) if
Pledgor does not have an organizational identification number and later obtains
one, of such organizational identification number.
 
Pledge Agreement
2

 
 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING EQUITY SECURITIES
COLLATERAL. Pledgor hereby represents, warrants and covenants the following with
respect to any equity securities comprising any or all of the Collateral (the
"Equity Securities") and covenants and agrees to promptly notify Bank in writing
in the event that any of the foregoing representations and warranties is no
longer true and correct:
 
(a) The Equity Securities have been duly authorized and validly issued and are
fully paid and non-assessable.
 
(b) There are no restrictions on the pledge of the Equity Securities by Pledgor
to Bank nor on the sale of the Equity Securities by Pledgor or Bank (whether
pursuant to securities laws or regulations or any shareholder, lock-up or other
similar agreement or insider trading rules of the issuer).
  

5. BANK APPOINTED ATTORNEY IN FACT. Pledgor authorizes and irrevocably appoints
Bank as Pledgor's true and lawful attorney-in-fact with full power of
substitution in order to allow Bank upon an Event of Default to take any action
and execute or otherwise authenticate any record or other documentation that
Bank considers necessary or advisable to accomplish the purposes of this
Agreement, including but not limited to, the following actions: (a) to endorse,
receive, accept and collect all checks, drafts, other payment orders and
instruments representing or included in the Collateral or representing any
payment, dividend or distribution relating to any Collateral or to take any
other action to enforce, collect or compromise any of the Collateral; (b) to
transfer any Collateral (including converting physical certificates to
book-entry holdings) into the name of Bank or its nominee or any broker-dealer
(which may be an affiliate of Bank) and to execute any control agreement
covering any Collateral on Pledgor's behalf and as attorney-in-fact for Pledgor
in order to perfect Bank's first priority and continuing security interest in
the Collateral and in order to provide Bank with control of the Collateral, and
Pledgor's signature on this Agreement or other authentication of this Agreement
shall constitute an irrevocable direction by Pledgor to any bank, custodian,
broker dealer, any other securities intermediary or commodity intermediary
holding any Collateral or any issuer of any letters of credit to comply with any
instructions or entitlement orders, of Bank without further consent of Pledgor;
(c) to participate in any recapitalization, reclassification, reorganization,
consolidation, redemption, stock split, merger or liquidation of any issuer of
securities which constitute Collateral, and in connection therewith Bank may
deposit or surrender control of the Collateral, accept money or other property
in exchange for the Collateral, and take such action as it deems proper in
connection therewith, and any money or property received on account of or in
exchange for the Collateral shall be applied to the Indebtedness or held by Bank
thereafter as Collateral pursuant to the provisions hereof; (d) to exercise any
right, privilege or option pertaining to any Collateral, but Bank has no
obligation to do so; (e) to file any claims, take any actions or institute any
proceedings which Bank determines to be necessary or appropriate to collect or
preserve the Collateral or to enforce Bank's rights with respect to the
Collateral; (f) to execute in the name or otherwise authenticate on behalf of
Pledgor any record reasonably believed necessary or appropriate by Bank for
compliance with laws, rules or regulations applicable to any Collateral, or in
connection with exercising Bank's rights under this Agreement; (g) to file any
financing statement relating to this Agreement electronically, and Bank's
transmission of Pledgor's signature on and authentication of the financing
statement shall constitute Pledgor's signature on and authentication of the
financing statement; (h) to make any compromise or settlement it deems desirable
or proper with reference to the Collateral; (i) to do and take any and all
actions with respect to the Collateral and to perform any of Pledgor's
obligations under this Agreement; I(j) to close out or otherwise terminate any
calls, puts or other options in the account, and (k) to execute any
documentation reasonably believed necessary by Bank for compliance with Rule 144
or any other restrictions, laws, rules or regulations applicable to any
Collateral hereunder that constitutes restricted or control securities under the
securities laws. The foregoing appointments are irrevocable and coupled with an
interest and shall survive the death or disability of Pledgor and shall not be
revoked without Bank’s written consent. To the extent permitted by law, Pledgor
hereby ratifies all said attorney-in-fact shall lawfully do by virtue hereof.
 

Pledge Agreement
3

 
 
6. VOTING RIGHTS.
 
(a) So long as no Event of Default shall have occurred and is continuing and
Bank has not delivered the notice specified in subsection (b) below, Pledgor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral or any part thereof for any purpose not
inconsistent with the terms of this Agreement or any document or agreement
executed in connection herewith.
 
(b) Upon the occurrence and during the continuance of an Event of Default, at
the option of Bank exercised in a writing sent to Pledgor, all rights of Pledgor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to subsection (a) above shall cease, and Bank
shall thereupon have the sole right to exercise such voting and other consensual
rights.
 
7. EVENTS OF DEFAULT; REMEDIES.
 
(a) Any default under the Loan Agreement executed between the parties dated of
even date herewith, or under any other agreement executed between Bank and
Pledgor relating to the Indebtedness, shall consititute an Event of Default
hereunder.
 
(b) If an Event of Default occurs, Bank may do any one or more of the following,
to the extent permitted by law:
 
(i) Declare any Indebtedness immediately due and payable, without notice or
demand.
 
(ii) Exercise as to any or all of the Collateral all the rights, powers and
remedies of an owner, subject to the Section entitled “VOTING RIGHTS”, including
without limitation, the right to close out any options held in any Account.
 
(iii) Enforce the security interest given hereunder pursuant to the UCC and any
other applicable law.
 
(iv) Sell all or any part of the Collateral at public or private sale in
accordance with the UCC, without advertisement, in such manner and order as Bank
may elect. Bank may execute any sale of the Collateral through an affiliate of
Bank and such affiliate shall be entitled to charge standard fees for such sale.
Bank or any affiliate of Bank may purchase the Collateral for its own account at
any such sale. Bank shall give Pledgor such notice of any public or private sale
as may be required by the UCC, provided that to the extent notice of any such
sale is required by the UCC or other applicable law, Pledgor agrees that at
least three (3) days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and provided further that, if Bank fails to comply with
this sentence in any respect, its liability for such failure shall be limited to
the liability (if any) imposed on it as a matter of law under the UCC or other
applicable law. Pledgor acknowledges that Collateral may be sold at a loss to
Pledgor, and that, in such event, Bank shall have no liability or responsibility
to Pledgor for such loss. Pledgor further acknowledges that a private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that no such
private sale shall, to the extent permitted by applicable law, be deemed not to
be "commercially reasonable" solely as a result of such prices and other sale
terms. Pledgor acknowledges and agrees that Bank, in conducting a private sale,
may impose such conditions as Bank deems appropriate to insure a lawful sale
under the securities laws, including, without limitation, the right to approach
and negotiate with only a limited number of potential purchasers, and to
restrict purchasers to those who can make appropriate representations and
warranties. Upon any such sale, Bank shall have the right to deliver, assign and
transfer to the buyer thereof the Collateral so sold. Each buyer at any such
sale shall hold the Collateral so sold absolutely and free from any claim or
right of whatsoever kind, including any equity or right of redemption of Pledgor
that may be waived or any other right or claim of Pledgor, and Pledgor, to the
extent permitted by law, hereby specifically waives all rights of redemption,
stay or appraisal that Pledgor has or may have under any law now existing or
hereafter adopted.
 
Pledge Agreement
4

 
 

Without limiting any other rights and remedies available to Bank, Pledgor
expressly acknowledges and agrees that with respect to Collateral consisting of
hedge funds and similar private investment funds, the sale of such Collateral to
the issuing fund in accordance with the issuing fund’s redemption practices
shall be deemed to be a commercially reasonable sale of such Collateral.
 
(v) Enforce the security interest of Bank in any deposit account which is part
of the Collateral by applying such account to the Indebtedness.
 
(vi) Exercise any other right or remedy provided under this Agreement, any other
agreement executed or delivered in connection with this Agreement or the
Indebtedness or by any applicable law.
 
(vii) Comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and such compliance will not be considered
to affect adversely the commercial reasonableness of any sale or other
disposition of the Collateral.
 
(viii) Sell the Collateral without giving any warranties as to the Collateral.
Bank may specifically disclaim any warranties of title or the like. This
procedure will not be considered to affect adversely the commercial
reasonableness of any sale or other disposition of the Collateral.
 
8. RIGHT TO CURE; LIMITATION ON BANK'S DUTIES. If Pledgor fails to perform any
agreement contained herein, Bank may perform or cause performance of such
agreement and the reasonable third-party expenses of Bank actually incurred in
connection therewith shall be payable by Pledgor or Debtor under the Section
entitled “COSTS”. Any powers conferred on Bank hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for reasonable care in the custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
Bank shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Bank shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which Bank accords
its own property, it being understood that Bank shall not have any
responsibility for (a) ascertaining, exercising or taking other action or giving
Pledgor notice with respect to subscription rights, calls, conversions,
exchanges, maturities, lenders or other matters relative to any Collateral,
whether or not Bank has or is deemed to have knowledge of such matters, or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Collateral. Bank shall not be liable for any loss to the Collateral
resulting from acts of God, war, civil commotion, fire, earthquake, or other
disaster or for any other loss or damage to the Collateral except to the extent
such loss is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from Bank's gross negligence or willful
misconduct.
 
9. WAIVERS. Bank shall be under no duty or obligation whatsoever and Pledgor
waives any right to require Bank to (i) make or give any presentment, demands
for performances, notices of nonperformance, protests, notices of protest or
notices of dishonor in connection with any obligations or evidences of
indebtedness held by Bank as Collateral, or in connection with any obligation or
evidences of indebtedness which constitute in whole or in part the Indebtedness,
(ii) proceed against any person or entity, (iii) proceed against or exhaust any
collateral, or (iv) pursue any other remedy in Bank's power; and Pledgor waives
any defense arising by reason of any disability or other defense of Debtor or
any other person, or by reason of the cessation from any cause whatsoever of the
liability of Debtor or any other person. Until the Indebtedness is paid in full,
Pledgor waives any right of subrogation, reimbursement, indemnification, and
contribution (contractual, statutory or otherwise), including without limitation
any claim or right of subrogation under the Bankruptcy Code (Title 11 of the
U.S. Code) or any successor statute, arising from the existence or performance
of this Agreement, and Pledgor waives any right to enforce any remedy which Bank
now has or may hereafter have against Debtor or against any other person and
waives any benefit of and any right to participate in any Collateral or security
whatsoever now or hereafter held by Bank. If Pledgor is not also a Debtor with
respect to a specified Indebtedness, Pledgor authorizes Bank without notice or
demand and without affecting Pledgor's liability hereunder, from time to time
to: (i) renew, extend, accelerate or otherwise change the time for payment of or
otherwise change the terms of the Indebtedness or any part thereof, including
increase or decrease of the rate of interest thereon; (ii) take and hold
security, other than the Collateral, for the payment of the Indebtedness or any
part thereof, and exchange, enforce, waive and release the Collateral or any
part thereof or any such other security; and (iii) release or substitute Debtor
or any one or more of them, or any of the endorsers or guarantors of the
Indebtedness or any part thereof, or any other parties thereto and Pledgor
consents to the taking of, or failure to take, any action by Bank which might in
any manner or to any extent vary the risks of Pledgor under this Agreement or
which, but for this provision, might operate as a discharge of Pledgor. Pledgor
agrees that it is solely responsible for keeping itself informed as to the
financial condition of Debtor and of all circumstances which bear upon the risk
of nonpayment or the risk of a margin call or liquidation of the Collateral.
 
Pledge Agreement
5

 
 

10. TRANSFER, DELIVERY AND RETURN OF COLLATERAL.
 
(a) Pledgor shall immediately deliver or cause to be delivered to Bank (or the
Securities Intermediary, if any) (i) any certificates or instruments now or
hereafter representing or evidencing Collateral and such certificates and
instruments shall be in suitable form for transfer without restriction or stop
order by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank in form and substance satisfactory to Bank, and
(ii) in the same form as received (with any necessary endorsement), all
dividends and other distributions paid or payable in cash in respect of any
Collateral and any such amounts, if received by Pledgor, shall be received in
trust for the benefit of Bank and be segregated from the other property or funds
of Pledgor.
 
(b) Bank may at any time deliver the Collateral or any part thereof to Pledgor
and the receipt by Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and Bank shall thereafter be discharged from any
liability or responsibility therefor.
 
(c) Upon the transfer of all or any part of the Indebtedness, Bank may transfer
all or any part of the Collateral and shall be fully discharged thereafter from
all liability and responsibility with respect to such Collateral so transferred,
and the transferee shall be vested with all the rights and powers of Bank
hereunder with respect to such Collateral so transferred; but with respect to
any Collateral not so transferred Bank shall retain all rights and powers hereby
given. Pledgor agrees that Bank may disclose to any prospective purchaser or
transferee and any purchaser or transferee of all or part of the Indebtedness
any and all information in Bank’s possession concerning Pledgor, this Agreement
and the Collateral.
 
11. CONTINUING AGREEMENT AND POWERS.
 
(a) This is a continuing Agreement and all the rights, powers and remedies
hereunder shall, unless otherwise limited herein, apply to all past, present and
future Indebtedness of Debtor or any one or more of them to Bank, including that
arising under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, cessation of business, dissolution or
bankruptcy of Debtor or any one or more of them, or any other event or
proceeding affecting Debtor or any one or more of them.
 
(b) Until all Indebtedness shall have been paid in full and Bank shall have no
obligation to extend credit to any Debtor, the power of sale and all other
rights, powers and remedies granted to Bank hereunder shall continue to exist
and may be exercised by Bank at the time specified hereunder irrespective of the
fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Debtor or any one or
more of them may have ceased. Pledgor waives the benefit of any statute of
limitations as applied to this Agreement.
 

Pledge Agreement
6

 
 
12. COSTS. To the extent permitted by law, all reasonable advances, charges,
costs and expenses, including reasonable attorneys' fees, actually paid by Bank
to third-parties in exercising any right, power or remedy conferred by this
Agreement or in the enforcement thereof, and including the charges and expenses
of Bank's custody unit or of any Securities Intermediary, shall become a part of
the Indebtedness secured hereunder and shall be paid to Bank by Debtor and
Pledgor immediately and without demand, with interest thereon at an annual rate
equal to the highest rate of interest of any Indebtedness secured by this
Agreement (or, if there is no such interest rate, at the maximum interest rate
permitted by law for interest on judgments). Such costs and attorneys' fees
shall include the allocated cost of in-house counsel to the extent permitted by
law
 
13. NOTICES. Unless otherwise provided or agreed to herein or required by law,
notice and communications provided for in this Agreement shall be in writing and
shall be mailed, telecopied or delivered to Pledgor to the address for notices
set forth for Pledgor below or across from its signature below or at such other
address or facsimile number as shall be designated by Pledgor in a written
notice to Bank at the address for notices set forth for Bank below or across
from Bank’s signature below (each a “Written Notice”). In addition, any such
Written Notice to Pledgor may be telecopied to Pledgor at the facsimile number
for notices designated by Pledgor in a written notice to Bank at the address for
notices specified above. If Pledgor’s address is not entered below and Pledgor
has not otherwise designated such address or designated a facsimile number to
Bank in writing as provided above, then the address and/or facsimile number for
Pledgor in Bank’s records shall be deemed the address or facsimile for notices
to Pledgor. Notices and other communications sent by (a) first class mail shall
be deemed delivered on the earlier of actual receipt or on the fourth business
day after deposit in the U.S. mail, postage prepaid, (b) overnight courier shall
be deemed delivered on the next business day after deposit with the overnight
courier, (c) facsimile shall be deemed delivered when transmitted and (d) any
other method, shall be deemed delivered when delivered. To the extent that oral
notification is provided for or agreed to herein, such oral notification may be
made by telephone to any of the number(s) set forth on the signature page for
Pledgor; provided that any oral notification in person or at any other telephone
number shall constitute notification hereunder.
 
In lieu of a Written Notice, notices and/or communications from Bank to Pledgor
may, to the extent permitted by law, be delivered electronically (i) by
transmitting the communication to the electronic address provided by Pledgor or
to such other electronic address as Pledgor may specify from time to time in
writing, or (ii) by posting the communication on a website and sending Pledgor a
notice to Pledgor’s postal address or electronic address telling Pledgor that
the communication has been posted, its location, and providing instructions on
how to view it (any such notice, an “Electronic Notice”). Electronic Notices
shall be effective when the communication, or a notice advising of its posting
to a website, is sent to Pledgor’s electronic address.
 
14. INDEMNITY. Pledgor shall indemnify, hold harmless and defend Bank and its
directors, officers, agents and employees, from and against any and all claims,
actions, obligations, liabilities and expenses, including reasonable defense
costs, investigative fees and costs, and reasonable legal fees and damages
arising from their execution of or performance under this Agreement or any
control agreement executed by Bank in connection with the Collateral, except to
the extent that such claim, action, obligation, liability or expense is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such indemnified person. This indemnification shall survive the termination of
this Agreement.
 
15. MISCELLANEOUS.
 
(a) This Agreement may only be amended by a writing signed by the parties
hereto; which, to the extent expressly agreed to by Bank in its discretion, may
include being amended by an Electronic Record signed by the parties hereto using
Electronic Signatures pursuant to the terms of this Agreement. Any waiver,
express or implied, of any provision hereof and any delay or failure by Bank to
enforce any provision shall not preclude Bank from enforcing any such provision
thereafter.
 
(b) Pledgor hereby irrevocably authorizes Bank to file one or more financing
statements describing all or part of the Collateral in any filing office or
jurisdiction as Bank may determine in its sole discretion, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable law. Such financing statements, continuation statements
and amendments will contain any other information required by the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether Pledgor is an organization, the type
of organization and any organizational identification number issued to Pledgor.
Pledgor agrees to furnish any such information to Bank promptly upon request.
Pledgor also ratifies its authorization for Bank to have filed any initial
financing statement or amendments thereto filed prior to the date hereof.
 
Pledge Agreement
7

 
 

(c) From time to time, Pledgor and Debtor shall, at the request of Bank, execute
such other agreements, documents or instruments or take any other actions in
connection with this Agreement as Bank may reasonably deem necessary to evidence
or perfect the security interests granted herein, to maintain the first priority
of the security interests, or to effectuate the rights granted to Bank herein,
but their failure to do so shall not limit or affect any security interest or
any other rights of Bank in and to the Collateral. Pledgor will execute and
deliver to Bank any stock powers, instructions to any securities intermediary,
issuer or transfer agent, proxies, or any other documents of transfer that Bank
requests in order to perfect, obtain control or otherwise protect Bank's
security interest in the Collateral or to effect Bank's rights under this
Agreement. Such powers or documents may be executed in blank or completed prior
to execution, as requested by Bank.
 
(d) Governing Law. Except to the extent that any law of the United States may
apply, this Agreement shall be governed and interpreted according to the laws of
Alabama (the “Governing Law State”), without regard to any choice of law, rules
or principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of Bank under federal law.
 
(e) Acknowledgement Regarding Any Supported QFCs. To the extent that this
Agreement and any document executed in connection with this Agreement
(collectively, “Loan Documents”) provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the Governing Law State and/or of the United States or any other state of the
United States):
 
(i) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.
 
(ii) As used in this paragraph, the following terms have the following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
 

Pledge Agreement
8

 
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 

16. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
17. Electronic Records and Signatures. This Agreement and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), including Communications required to be in writing, may, if
agreed by Bank, be in the form of an Electronic Record and may be executed using
Electronic Signatures, including, without limitation, facsimile and/or .pdf.
Pledgor agrees that any Electronic Signature (including, without limitation,
facsimile or .pdf) on or associated with any Communication shall be valid and
binding on Pledgor to the same extent as a manual, original signature, and that
any Communication entered into by Electronic Signature, will constitute the
legal, valid and binding obligation of Pledgor enforceable against Pledgor in
accordance with the terms thereof to the same extent as if a manually executed
original signature was delivered to Bank. Any Communication may be executed in
as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by Bank of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. Bank may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of Bank’s business, and
destroy the original paper document. All Communications in the form of an
Electronic Record, including an Electronic Copy, shall be considered an original
for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, Bank is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by Bank pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent Bank has agreed to accept such Electronic Signature, Bank
shall be entitled to rely on any such Electronic Signature purportedly given by
or on behalf of any Pledgor without further verification and (b) upon the
request of the Bank any Electronic Signature shall be promptly followed by a
manually executed, original counterpart. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.
 
[SIGNATURES ON FOLLOWING PAGE]
 
Pledge Agreement
9

 
  

The parties executed this Agreement as of June 25, 2020, intending to create an
instrument executed under seal.
  

Bank:
 
Bank of America, N.A.
 

By: /s/ J. Brooks Emory
J. Brooks Emory IV, VP, Senior Relationship Manager
 

Address:
 
NC1-001-05-13
One Independence Center
101 North Tryon Street
Charlotte, NC 28255-0001
 

Pledgor:
 
Lakeland Industries, Inc.
 

By: /s/ Allen Dillard  

(Seal)
Allen Dillard, Chief Financial Officer
  

Pledgor’s Chief Executive Office:
 
202 Pride Lane SW
Decatur, AL 35603
Attn: Allen Dillard
aedillard@lakeland.com
 

Pledgor’s type of organization: Corporation
 
Pledgor’s state of incorporation or organization (if Pledgor is a corporation,
limited partnership, limited liability company or other registered entity):
Delaware
Pledgor’s organizational identification number if any, assigned by the state of
incorporation or organization (If no organizational identification number has
been assigned enter “None”): 2089758
 
 
 

 
Pledge Agreement
10

 
 
Exhibit A to Pledge Agreement
 
Description of Collateral
 
 
1.
All of Pledgor’s equity ownership of ArtProm, LLC, which ownership is not
evidenced by a certificate.
 
2.
32,500 shares of common stock of Indian & Pan-Pacific Sales Limited, evidenced
in whole or in part by certificate #4.
 
3.
65 shares of common stock of Industrias Lakeland S.A. de C.V., evidenced in
whole or in part by certificate #1.
 
4.
34 shares of common stock of Industrias Lakeland S.A. de C.V., evidenced in
whole or in part by certificate #2.
 
5.
1 share of common stock of Industrias Lakeland S.A. de C.V., evidenced in whole
or in part by certificate #3.
 
6.
All of Pledgor’s equity ownership of Lakeland (Beijing) Safety Products Co.,
Ltd., which ownership is not evidenced by a certificate.
 
7.
6,500 shares of common stock of Lakeland (Hong Kong) Trading Co., Limited,
evidenced in whole or in part by certificate #2.
 
8.
All of Pledgor’s equity ownership of Lakeland (Vietnam) Industries Company
Limited, which ownership is not evidenced by a certificate.
 
9.
All of Pledgor’s equity ownership of Lakeland Argentina S.R.L., which ownership
is not evidenced by a certificate.
 
10.
162,24,866 shares of common stock of Lakeland Gloves and Safety Apparel Private
Limited, evidenced in whole or in part by certificate #14.
 
11.
467,100 shares of common stock of Lakeland Gloves and Safety Apparel Private
Limited, evidenced in whole or in part by certificate #23.
 
12.
311,400 shares of common stock of Lakeland Gloves and Safety Apparel Private
Limited, evidenced in whole or in part by certificate #24.
 
13.
327,210 shares of common stock of Lakeland Gloves and Safety Apparel Private
Limited, evidenced in whole or in part by certificate #26.
 
14.
176,190 shares of common stock of Lakeland Gloves and Safety Apparel Private
Limited, evidenced in whole or in part by certificate #27.
 
15.
All of Pledgor’s equity ownership of Lakeland Industries Chile Limitado, which
ownership is not evidenced by a certificate.
 
16.
65 shares of common stock of Lakeland Industries Europe Limited, evidenced in
whole or in part by certificate #3.
 
17.
65 shares of common stock of Lakeland Protective Wear Inc., evidenced in whole
or in part by certificate #C1.
 
18.
35 shares of common stock of Lakeland Protective Wear Inc., evidenced in whole
or in part by certificate #C2.
 
Pledge Agreement
11

 
 

19.
All of Pledgor’s equity ownership of RussIndProtection, Ltd., which ownership is
not evidenced by a certificate.
 
20.
All of Pledgor’s equity ownership of SpecProtect LLC, which ownership is not
evidenced by a certificate.
 
21.
1 share of Debtor’s equity ownership of Migliara, S.A., evidenced in whole or in
part by certificate #1.
 
22.
All of Pledgor’s equity ownership of WeiFang Lakeland Safety Products Co Ltd,
which ownership is not evidenced by a certificate.
 
23.
All of Pledgor’s equity ownership of Weifang Meiyang Protective Products Co.,
Ltd, which ownership is not evidenced by a certificate.
 
24.
100 shares of common stock of Lakeland Industries Australis Pty Limited,
evidenced in whole or in part by certificate #1.
 
25.
All present and future income, proceeds (including identifiable cash proceeds),
earnings, increases, and substitutions from or for the Collateral of every kind
and nature, including without limitation all payments, interest, profits,
distributions, benefits, rights, options, warrants, dividends, stock dividends,
stock splits, stock rights, regulatory dividends, subscriptions, monies, claims
for money due and to become due, proceeds of any insurance on the Collateral,
shares of stock of different par value or no par value issued in substitution or
exchange for shares included in the Collateral, and all other property Pledgor
is entitled to receive on account of such Collateral, including accounts,
documents, instruments, chattel paper, and general intangibles.
 
 
 
Pledge Agreement
12
